Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
4.	The amendment filed 08/19/2022 has been entered. Currently, claims 1-13 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
5.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 04/22/2022.
Applicant’s arguments, see Remarks on Pages 4-6, filed 08/19/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Jutila et al. (U.S. Patent Pub. No. 20110162656), George et al. (U.S. Patent Pub. No. 20090137970), Rosenblat (WO 2016125176 A1), and Adams et al. (U.S. Patent No. 20080097471). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jutila et al. (U.S. Patent Pub. No. 20110162656) in view of George et al. (U.S. Patent Pub. No. 20090137970) and in further view of Rosenblat (WO 2016125176 A1) and Adams et al. (U.S. Patent No. 20080097471).   
Regarding claim 1, Jutila discloses an inserter (Paragraph 77 and Figure 2a, inserter for placement in uterus) for an intrauterine system 1 (Paragraph 78, inserter and T-shaped IUS 1 in a configuration as they are in a sterilized package. The IUS is placed in the first end, the end of entry into the uterus, of the inserter so that the elongate member of the device with a drug containing reservoir is inside the insertion tube 6), comprising a handle 3 (Paragraph 79 and Figure 2b, handle 3); an insertion tube 6 (Paragraph 77 and Figure 2A, insertion tube 6) having a longitudinal direction (Paragraph 79 and Figure 2a, insertion tube 6 has a longitudinal direction for insertion into uterus) and connected to (Paragraph 78 and Figure 2a, insertion tube 6 connects with handle 3) the handle 3; a plunger 2 (Paragraphs 29, 78, and Figure 2a, insertion tube 6 arranged around plunger 2) arranged inside (Paragraph 78 and Figure 2a, plunger with the tip of the elongate member abutting the end of the plunger 2a within the insertion tube 6) the insertion tube 6.
However, Jutila fails to explicitly disclose a force sensor arranged between the insertion tube and the handle, wherein the insertion tube is partially arranged inside the force sensor in such a manner that when force is exerted on the insertion tube along its longitudinal direction, the insertion tube is arranged to move with respect to the force sensor.
George teaches an analogous inserter (Paragraph 55 and Figures 1-2, uterine cannula 20 for adjusting to depth of uterus) comprising a force sensor 24,42 (Paragraphs 55, 60, and Figure 2, outer tube 24 and compression spring 42. See instant Specification, Page 13, lines 16-17, defining force sensor as “an outer shell with an inner spring”) arranged between (Paragraph 57 and Figure 2, compression spring 42 located between the handle 34 and inner tube 26) the analogous insertion tube 26,46 (Paragraph 55 and Figure 2, inner tube 26 and stem 46) and the analogous handle 34 (Paragraph 57 and Figure 2, handle 34), wherein the analogous insertion tube 26,46 is partially arranged inside (Paragraph 55 and Figure 2, inner tube 26 arranged partially inside the outer tube 24) the force sensor 24,42 in such a manner that when force is exerted on the analogous insertion tube 26,46 along its longitudinal direction, the analogous insertion tube 26,46 is arranged to move with respect to (Paragraph 60 and Figure 2, compression spring 42 is able to compress and expand along its longitudinal axis to move the inner tube 26 with respect to the outer tube 24) the force sensor 24,42.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the insertion tube of Jutila, so that the insertion tube comprises a first 26 (George, Paragraph 55 and Figure 2, inner tube 26) and second part 46 (George, Paragraph 60 and Figure 2, tubular stem 46) separated by a spring and partially arranged inside an outer shell force sensor, as taught by George, in order to provide an improved inserter that has a spring-loaded axial adjustability of the length of the distal end portion of the inserter which lowers the risk of perforation while increasing the manipulation capability of the inserter (George, Paragraph 40). 
However, the combination of Jutila in view of George fails to explicitly disclose a visual indicator, and the visual indicator is configured to indicate to a user when the insertion tube moves with respect to the force sensor.
Rosenblat teaches an analogous inserter 4000 (Paragraph 160 and Figures 2A,2B, uterine medical device 2000) with an analogous insertion tube 2002,2010 (Paragraphs 160, 220 and Figures 2A,2B, tissue interaction element 2002 and warning indicator shaft 2010) comprising a visual indicator 2010 (Paragraphs 160, 220, and Figures 2A,2B, warning indicator shaft 2010 which is a component of the tissue interaction member 2002 may be configured such that when it exits a handle 2014 it provides a visual cue to the user that excessive force that exceeds a predetermined level of force has been applied on a tissue using the device. The shaft 2010 may be colored such that when the shaft 2010 exits the handle 2014, the user sees the proximal end of the shaft. There may be a range of colors indicating distance to the boundary beyond which the tool should not penetrate), and the visual indicator 2010 is configured to indicate to a user when the analogous insertion tube 2002 moves with respect to (Paragraph 160, coiled spring limiter 2012 compresses, the warning indicator 2010 at least partially pops out of the proximal end of the handle and is visible 2016 to the use) the analogous force sensor 2012,2014 (Paragraph 160 and Figures 2A,2B, handle 2014 is construed as a sleeve comprising an inner spring 2012. See Specification, Page 13, lines 16-17, defining force sensor as “an outer shell with an inner spring”)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second part 46 (Paragraph 60 and Figure 2, tubular stem 46) of the insertion tube and the force sensor of Jutila in view of George, so that the second part of the insertion tube has a visual indicator that is configured to move with respect to the force sensor, as taught by Rosenblat, in order to provide an improved inserter with an enhanced force sensor and insertion tube that has a visual indicator moving into and out of the outer shell of the force sensor as determined by the spring of the force sensor for indicating to a user a threshold penetration limit into the tissue (Rosenblat, Paragraph 160).
However, the combination of Jutila in view of George in view of Rosenblat fails to explicitly disclose the visual indicator is configured to indicate prior to tissue penetration. 
Adams teaches an analogous inserter 100a (Paragraph 130 and Figure 1, introducer 100a inserted through the cervix and into the uterus) wherein the analogous indicator (Paragraph 133, information provided to the clinician or a system component regarding dilation conditions within the cervical canal via a force sensor integrated on the sheath 110, thereby providing force indications prior to the distal end 111 of the sheath 110 contacting/penetrating uterine tissue) is configured to indicate prior to tissue penetration. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the visual indicator and force sensor of Jutila in view of George in view of Rosenblat, so that the force sensor measures and the visual indicator indicates the force during insertion prior to uterine tissue penetration, as taught by Adams, in order to provide an improved inserter with an enhanced force sensor and visual indicator that indicates the forces surrounding the inserter within the cervical canal to allow for safe insertion of the inserter further within the cervical canal and towards the uterine tissue (Adams, Paragraph 133). 
Regarding claim 2, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the force sensor 24,42 comprises a spring 42 (George, Paragraphs 55, 60, and Figure 2, compression spring 42) arranged to contract when force is exerted on the insertion tube 26,46 along its longitudinal direction (George, Paragraph 60 and Figure 2, compression spring 42 is able to compress along its longitudinal axis to move the inner tube 26 with respect to the outer tube 24).
Regarding claim 3, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the insertion tube 26,46 comprises a first part 26 (George, Paragraph 55 and Figure 2, inner tube 26) and a second part 46 (George, Paragraph 60 and Figure 2, tubular stem 46), the second part 46 is connected with (George, Paragraphs 57 and 60 and Figure 2, The outer tube 24 also has an integral or detachable handle 34 at its proximal end and a tubular stem 46 that fits within the open proximal end of the outer tube 24, such that the handle 34 and the stem 46 are connected at the proximal end of the outer tube 24) the handle 34, the force sensor 24,42 is arranged between (George, Paragraph 60 and Figure 2, spring 42 arranged between the tubular stem 46 and the inner tube 26) the first part 26 and the second part 46, and the first part 26 is partially arranged inside (George, Paragraph 55 and Figure 2, inner tube 26 arranged partially inside the outer tube 24) the force sensor 24,42 and the second part 46 is attached to (George, Paragraph 60 and Figure 2, tubular stem 46 that fits within the open proximal end of the outer tube 24. The stem 46 defines a shoulder 48 against which the proximal end of the spring 42 bears) the force sensor 24,42. 
Regarding claim 5, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the insertion tube (Modification of Figure 2A of Jutila in view of Figure 2 of George in view of Figures 2A-2B of Rosenblat: modifying the insertion tube 6 of Jutila to comprise a first and second part separated by a spring and partially arranged within an outer shell of a force sensor, as taught by George. Further modifying the second part of the insertion tube to move in and out of the outer shell of the force sensor given by the compression of the spring, and the second part of the insertion tube having a range of colors, as taught by Rosenblat) comprises at least two visual indicators (Rosenblat, Paragraph 220, shaft 2010 exits the handle 2014, the user sees the proximal end of the shaft. There may be a range of colors indicating distance to the boundary beyond which the tool should not penetrate, thereby the range of colors provides the at least two visual indicators) arranged to be visible depending on a position of the force sensor (George, Paragraphs 55, 60, and Figure 2, outer tube 24 and compression spring 42; Rosenblat, Paragraph 160 and Figures 2A,2B, handle 2014 is construed as a sleeve comprising an inner spring 2012).
Regarding claim 6, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the handle 3 comprises a longitudinal opening 8 (Jutila, Paragraph 79 and Figure 2b, longitudinal opening 8 with first end 8a and second end 8b) and the inserter (Jutila, Paragraph 77 and Figure 2a, inserter for placement in uterus) comprises means 5 (Jutila, Paragraph 78-80 and Figures 2a-2c, moveable slider 5 for withdrawing the T-shaped IUS from inside insertion tube 6 by moving end 5a of slider to end 8a of longitudinal opening 8) for withdrawing the intrauterine system 1 inside the insertion tube 6, comprising a movable slider 5 (Jutila, Paragraph 78-80 and Figures 2a-2c, moveable slider 5 for withdrawing the T-shaped IUS from inside insertion tube 6 by moving end 5a of slider to end 8a of longitudinal opening 8) arranged in said longitudinal opening 8. 
Regarding claim 7, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses a locking means 17 (Jutila, Paragraph 78 and Figures 2a-2c, removal string inside the inserter are tightened and locked by the locking means; Paragraph 87 and Figures 8a-8b, locking means 17 comprises two extensions 17a and 17b to immobilize the strings) for reversibly locking (Jutila, Paragraphs 30, 78, and 87, locking means for reversibly locking the intrauterine system in relation to the plunger via a removal string of the intrauterine system) the intrauterine system 1 via a removal string 7 (Jutila, Paragraphs 78, 87 and Figure 2c, removal string 7) of the intrauterine system 1, wherein the locking means 17 comprises an extension 17a,17b (Jutila, Paragraph 87 and Figures 8a-8b) configured to change orientation when engaged by (Jutila, Paragraph 87 and Figures 8a-8b, when the slider 5 and the insertion tube 6 move backwards the slider protrudes into the locking means at least partly to expand the means enough to separate the extensions 17a and 17b and to release the string) one of the slider 5 or insertion tube 6.
Regarding claim 8, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the locking means 17 is controllable by (Jutila, Paragraph 30, said locking means being controllable by the slider and the insertion tube. This means that the locking means can also be controlled by a part of the slider and of the insertion tube, such as an extension of both of them; Paragraph 87, When the slider 5 and the insertion tube 6 move backwards the slider protrudes into the locking means at least partly to expand the means enough to separate the extensions 17a and 17b and to release the string) the slider 5.
Regarding claim 9, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the locking means 17 is controllable by (Jutila, Paragraph 30, said locking means being controllable by the slider and the insertion tube. This means that the locking means can also be controlled by a part of the slider and of the insertion tube, such as an extension of both of them; Paragraph 87, When the slider 5 and the insertion tube 6 move backwards the slider protrudes into the locking means at least partly to expand the means enough to separate the extensions 17a and 17b and to release the string) the insertion tube 6. 
Regarding claim 10, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses  wherein the plunger 2 is movably arranged inside (Jutila, Paragraph 31, IUS 1 remains immobile in relation to the plunger 2 during the necessary steps prior to insertion and during insertion but can be released after the IUS 1 has correctly been positioned in the uterus; Paragraph 37, By simply pushing the slider or the means for moving the slider forwards in the opening the slider arrangement and the insertion tube attached to it can be moved in relation to the plunger to push the insertion tube past the plunger at distance, which corresponds substantially to the length of the IUS assembled for insertion; Paragraphs 29, 78, and Figure 2a, insertion tube 6 arranged around plunger 2) the insertion tube 6 and the insertion tube 6 is attached to a first end  (Jutila, Paragraph 78 and Figure 2a, insertion tube 6 attached to a distal end of the handle 3) of the handle 3. 
Regarding claim 11, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the plunger 2 is attached to (Jutila, Paragraph 38, The plunger 2 attached to the handle 3 is advantageously hollow or has a groove or bore running in the axial direction thus allowing the string to slide freely in it) the handle 3, and the insertion tube 6 is attached to (Jutila, Paragraph 37, the insertion tube 6 is attached to the slider 5 or to a means which can be used to move the slider 5 and preferably forms at least a part of the slider 5) the slider 5. 
Regarding claim 12, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses an arrangement comprising the inserter (Jutila, Paragraph 77 and Figure 2a, inserter for placement in uterus) and an intrauterine system 1 (Jutila, Paragraph 78, inserter and T-shaped IUS 1 in a configuration as they are in a sterilized package. The IUS is placed in the first end (i.e. the front end, i.e. the end of entry into the uterus) of the inserter so that the elongate member of the device with a drug containing reservoir is inside the insertion tube 6).
Regarding claim 13, the combination of Jutila in view of George in view of Rosenblat in view of Adams discloses the invention as described above and further discloses wherein the intrauterine system 1 comprises a T-shaped body (Jutila, Paragraph 78 and Figure 2a, T-shaped IUS) and an elastomeric capsule (Jutila, Paragraph 78, drug containing reservoir) containing a therapeutically active agent (Jutila, Paragraph 78, drug containing reservoir contains a therapeutically active agent). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaPlaca (US 8479742 A) teaches an inserter for an intrauterine system with a catheter to deploy implants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/               Primary Examiner, Art Unit 3754